Order of the County Court of Rockland county granting judgment on the pleadings and judgment entered pursuant thereto reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Respondent does not contend that issues of fact are not created by the amended answer. His contention is that no authority was given the appellant to serve the amended answer upon the respondent. That question is not before us. The only pleadings contained in the record are the complaints in the various actions which were consolidated in this action, and the amended answer. Lazansky, P. J., Kapper, Hagarty, Scudder and Tompkins, JJ., concur.